DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 9 June 2021.
Claims 2-3, 7, 24-35, 40, 56-58, and 60 are cancelled.
Claims 8-10, 12, and 21-22 are original.
Claims 4-6, 11, 13-20, 23, 37-39, 41-55, 59, and 61 are previously presented.
Claims 1 and 36 are currently amended.
Claim 62 is new.
Claims 1, 4-6, 8-23, 36-39, 41-55, 59, and 61-62 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4-6, 8-12, 20-23, 36-39, 41-44, 52-55, 59, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US 20120065783 A1) in view of Henson (HENSEN, JAN LM, AND ROBERTO LAMBERTS, eds. Building performance simulation for design and operation. Routledge, 2012, chapters 1, 2, 11, 13, 14; pp26-61, 337-365, 390-465) and Choong (US 8527105 B1).

Regarding claim 1, Fadell discloses a method of modeling performance of one or more electro-mechanical components (figs. 3, 4, 10, and 11; [0007]: “Systems and methods for modeling the behavior of an enclosure for use by a control system of an HVAC system installed in the enclosure are described herein.”; [0038]: “Thus, according to embodiments, an enclosure's energy performance is modeled or the model is updated one or more times after installation of the HVAC system.”; [0039]: “energy performance is modeled"; [0040]: “thermodynamic response can be continually modeled”; [0059]: “For example, complete first principle models can estimate conductive and convective heat flow within the structure, conductive and convective heat loss or gain at the outer surface of the structure, radiative heat exchange of the environment with the structure and heat and moisture balance equations for each thermodynamic zone, and also include thermodynamic model of the HVAC system itself”. Examiner’s Note (EN): Figures 3 and 4 are general descriptions and fig 10 describes to thermodynamic modeling embodiment and fig 11 describes and excitation monitoring embodiment) that control an environment within one or more thermal zones of multiple thermal zones in a building ([0017]: “the term "enclosure" means any structure having one or more enclosed areas, and also includes any building” and [0034]: “the enclosure can be, for example, a duplex, an apartment within an apartment building, a commercial structure such as an office or retail store, or a structure or enclosure that is a combination of the above”; [0059]: “For example, complete first principle models can estimate conductive and convective heat flow within the structure, conductive and convective heat loss or gain at the outer surface of the structure, radiative heat exchange of the environment with the structure and heat and moisture balance equations for each thermodynamic zone, and also include thermodynamic model of the HVAC system itself” EN: testing for an apartment, will require selection of the apartment (zone) from among the apartments (multiple zones) in the apartment building (building).), the method comprising:
selecting a thermal zone from multiple thermal zones in a building ([0017]: “the term "enclosure" means any structure having one or more enclosed areas, and also includes any building” and [0034]: “the enclosure can be, for example, a duplex, an apartment within an apartment building, a commercial structure such as an office or retail store, or a structure or enclosure that is a combination of the above” EN: testing for an apartment, will require selection of the apartment (zone) from among the apartments (multiple zones) in the apartment building (building).);
driving the one or more electro-mechanical components of the selected thermal zone with varying inputs in a predetermined manner (figs. 9-12; [0072]-[0076]; e.g. from [0072] “According to some embodiments, in step 438, a change is actively induced for the purposes of testing. … a change is induced by instructing the HVAC system to heat and/or cool the enclosure”) to generate associated outputs therefrom (EN: this intended result necessarily follows; [0074]: “A sensor suite 1016 is used to measure one or more thermodynamic parameters of the enclosure 1012 such as indoor temperature, pressure, humidity, outdoor temperature, irradiance, wind and/or particulate matter.”; [0075]: “Excitation monitor 1116 monitors the level of persistence of excitation of the uncontrolled inputs 1110 and controlled inputs 1112, as well as the outputs 1114.”; [0076]: “Sensors in the enclosure measure the same or corresponding parameters. The outputs are compared to generate the response error metric.”);
generating a performance model of the one or more electro-mechanical components of the selected thermal zone (fig. 3:314 and [0038]: "model parameters are adjusted accordingly”; fig 4:422 and [0065]: “generate one or more enclosure models”; fig. 10:1018 and [0074]: “generate a thermodynamic model for the enclosure”; fig 11:1120 and [0075]: “decides whether to update or replace the existing thermodynamic model for the enclosure with the newly generated one”) based on data comprising the inputs (fig. 3:310 and [0038]: “real time temperature and humidity data is fed into a setpoint management model for a building”; fig. 4:438/440/446 and [0051]: “other behavior information 440 such as settings, characteristics, power, etc. are input to the system identification module 430.”; fig. 10:1010 and [0074]: “also receives input from the HVAC control system”; fig. 11:1112 and [0075]: “Internal signals 1112 represent controlled inputs such as heating, cooling and ventilation.”), the outputs (fig. 3:310 and [0038]: “HVAC performance is monitored”; fig. 4:432/438/446 and [0049]: “sensing algorithms 432 such as heating algorithms and cooling algorithms can be used to sense the status of parameters such as indoor temperature, humidity, etc.”; fig. 10:1010 and ; fig. 11:1112 and [0075]: “Internal signals 1112 represent controlled inputs such as heating, cooling and ventilation. Response signals 1114 include outputs such as indoor temperature and indoor humidity.”), and the energy consumption of the building ([0038]: “energy performance is modeled or the model is updated”; [0051]: “HVAC output, and/or other behavior information 440 such as … power,”),
generating a descriptive model of the one or more electro-mechanical components of the selected thermal zone ([0059]: “According to some embodiments, the system identification can be carried out using a first principles model, grey box or black box models. … For example, complete first principle models can … include thermodynamic model of the HVAC system itself Example of an approximated first principles model is the CIBSE admittance method. Grey box models combine both experimental data and physical insight for modeling for example autoregressive models with exogenous inputs (ARX) where the inputs may include the HVAC on/off status and the present weather, while black box models use no prior information about the thermodynamic equations, for example neural networks.” EN: using first principles, approximated, grey box, or black box models of the HVAC system. “System identification” is the choosing of models and model parameters, i.e. generating a model to be used.); and
applying the optimization to the performance model ([0065]: “The output from system identification module 430 is used in step 422 to generate one or more enclosure models, for example by using the output of 430 to set appropriate statistical coefficients in the mathematical models. According to some embodiments, the existing enclosure models 412 are tuned-up or updated in step 422 using the information from 430 so as to become more accurate.”);
wherein the performance model models [energy performance] by the one or more electro- mechanical components as a function of at least one thermodynamic characteristic of the selected ([0038]: “Over time the aggregated knowledge of how the HVAC performs in various weather conditions, also factoring in time of day and season, enriches the enclosure model. Thus, according to embodiments, an enclosure's energy performance is modeled or the model is updated one or more times after installation of the HVAC system. … Thus, according to embodiments, an enclosure's energy performance is modeled or the model is updated one or more times after installation of the HVAC system.”; [0059]: “For example, complete first principle models can estimate conductive and convective heat flow within the structure, conductive and convective heat loss or gain at the outer surface of the structure, radiative heat exchange of the environment with the structure and heat and moisture balance equations for each thermodynamic zone, and also include thermodynamic model of the HVAC system itself” see also [0055]-[0056] showing determining performance as a function of temperature.).
Fadell does not explicitly disclose automatically ensuring that prerequisites to operating the one or more electro-mechanical components of the selected thermal zone are satisfied before driving the one or more electro-mechanical components of the selected thermal zone, the prerequisites corresponding to a safe system status;
driving electro-mechanical components of all unselected thermal zones of the multiple thermal zones to a low-power state;
while driving the electro-mechanical components of the selected thermal zone, measuring an energy consumption of the building using a single power meter for the building, such that the energy consumption of the building corresponds to an energy consumption of the one or more electro-mechanical components of the selected thermal zone; and
power consumed;

calculating parameters for the descriptive model;
optimizing performance for the descriptive model based on predetermined criteria; simulating the optimization.
However, Henson teaches automatically ensuring that prerequisites to operating the one or more electro-mechanical components of the selected thermal zone are satisfied before driving the one or more electro-mechanical components of the selected thermal zone, the prerequisites corresponding to a safe system status. (p404: e.g. from ¶¶1 and 3 “Fault detection and diagnosis (FDD) is a necessary prerequisite for achieving a fault-free operation and is therefore a prerequisite to optimization. … The fault detection can take place either manually (e.g. by the operating personnel) or automatically.”; p405:¶2: “degradation of an energy system due to a fault”; p371:¶5: “a number of air handler faults since it models duct pressure drops, fan operation, and sensor problems related to location, bad connections, bad set points, etc.” EN: the later two citation demonstrate that faults include safe operating conditions, e.g. valid duct pressure – see Applicant’s specification at p16:¶3);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Henson to include “automatically ensuring that prerequisites to operating the one or more electro-mechanical components of the selected thermal zone are satisfied before driving the one or more electro-mechanical components of the selected thermal zone, the prerequisites corresponding to a safe system status” by performing fault detection and diagnosis since Fadell discloses that the modeling is used for optimizing efficiency (Fadell:[0002]-[0003] and [0037]) and as Henson 
And Henson also teaches mapping data and control signals of the one or more electro-mechanical components of the selected thermal zone to the descriptive model (P329:¶4: “The availability of the control signals during condition monitoring can allow the system equations to be solved sequentially rather than simultaneously, but simultaneous solution being required when the control loops are modeled in optimization studies” EN: the control signals are mapped; fig 11.15P330:¶1: “Figure 11.15 illustrates the approach, in which, given a set of measured input conditions5 (Xmi ), and a set of model parameters (A), the model is used”);
calculating parameters for the descriptive model (P330:¶2: “In this case, the model equations and parameters may be simplified and should be of a form that enables their calibration to the system; for instance, a heating coil model may include a heat transfer correction parameter that can be tuned to account for the difference in predicted and installed performance”);
optimizing performance for the descriptive model based on predetermined criteria;  and simulating the optimization (P330:¶2: “However, following the completion of the system commissioning, models for use in fault detection are often calibrated to a correctly operating system to produce near-zero prediction error (e)” EN: calibrating (optimizing) to reach a criterion of near-zero error in the prediction (simulating).);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fadell in view of the teachings of Henson to include “mapping data and control signals of the one or more electro-mechanical components of the selected 
And Choong teaches driving electro-mechanical components of all unselected zones of the multiple thermal zones to a low-power state (c3:ll58-65: “For example, the energy consumption profile for a variable load device can be generated by placing all of the other load devices in a known state ( e.g., off) and sweeping the load device of interest across its various states while sampling the energy consumed by the load device ( or a circuit to which the load device is connected) at each state as, for example, determined by a power meter associated with that load device ( or the electrical circuit carrying that load device).”; c4:ll26-31: “For example, a circuit may have ten load devices. If all ten load devices are in a known state ( e.g., off), then as one of the ten load devices is swept across its range of states ( all other load devices being held in the known state, e.g., off), any 30 change seen by the power meter for the circuit carrying that load device can be attributed to the load device.”; similar at c8:ll58-65, c9:ll28-60, c14:ll40-65);
while driving the electro-mechanical components of the selected zone (columns 3, 4, 8, 9, and 14 as cited for the immediately preceding limitation), measuring an energy consumption of the building (c3:ll45-51: “determining and monitoring the energy consumption of electrical load devices … in a commercial or residential environment ( e.g., an office building or a house).”; c4:ll46-49: “the energy consumed by various electrical loads in the environment 120 such as, for example, a residential house, an apartment, an office building or a retail facility”) using a single power meter for the building (figs 1 and 2; c6:ll57-59: “the energy consumption detection system 170 can include a transceiver 172, a processor 174, a data store 176 and a sensor 178.”; c7:ll4-11: “The sensor 178 is coupled to one or more electrical circuits 130 and detects energy  consumption by the circuit(s) 130 or by one or more load devices in the circuit(s) 130 based on the positioning of the energy consumption detection system 170 and the configuration of the circuit( s) 130. In some implementations, the sensor 178 is a power meter (e.g., a current sensor and a voltage sensor).”; c4:ll47-52: “environment 120 such as, for example, a residential house, an apartment, an office building or a retail facility. More generally, an environment 120 is a collection of electrical circuits 130 (i.e., an electrical circuit being a closed path through which electric current can flow).” EN: Note that a single sensor (and thus energy consumption system) may monitor multiple circuits (i.e. an environment) and that such an environment may be a building.), such that the energy consumption of the building corresponds to an energy consumption of the one or more electro-mechanical components of the selected zone (columns 3, 4, 8, 9, and 14 as cited for “driving the electro-mechanical components”, e.g. c4:ll26-31: “For example, a circuit may have ten load devices. If all ten load devices are in a known state ( e.g., off), then as one of the ten load devices is swept across its range of states ( all other load devices being held in the known state, e.g., off), any 30 change seen by the power meter for the circuit carrying that load device can be attributed to the load device.”); and
(c4:ll19-23: “because all load devices are in a known 20 state during the energy consumption profile generation process, power meters do not need to be placed at every load device to sample the energy ( or power) consumed by that load device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings Choong to include “is one of multiple electro-mechanical components within the multiple thermal zones in the building, the method further comprising:
while varying the input to the one electro-mechanical component of the selected thermal zone, maintaining outputs of remaining ones of the multiple electro-mechanical components at a low power condition” by including the energy consumption system of Choong which provides a manner of providing the power data anticipated by Fadell (Fadell at [0051]: “According to some embodiments, HVAC output, and/or other behavior information 440 such as settings, characteristics, power, etc. are input to the system identification module 430.” Note also that power is energy per unit time and thus is also a measure of energy performance) such that “power meters do not need to be placed at every load device to sample the energy ( or power) consumed by that load device. Rather, the power meters can be placed at the circuit level where each circuit may have multiple load devices, and still effectively sample the energy consumed by one load device” (Choong:c4:ll23-26) and “at a low cost (e.g., as compared with placing power meters on every load) and with accurate results ( e.g., as compared to an inferential approach)” (Choong:c3:ll3-5).

Regarding claim 4, Fadell discloses the method of claim 1, wherein the at least one thermodynamic characteristic is at least one of temperature and air flow rate ([0018]: “Examples of thermodynamic variables include … temperature, airflow”).

Regarding claim 5, Fadell discloses the method of claim 1, wherein the one or more electro-mechanical components comprises a fan, a chiller, a reheat valve, a packaged air-conditioning unit, or any combination thereof (fig. 2 and [0035]: “HVAC”, “fan”, “air handler”, “compressor”, “one or more dampers to control airflow within the duct systems”;).

Regarding claim 9, Fadell discloses the method of claim 5, wherein the associated outputs correspond to air flows, air temperatures, rates of increase of air temperature, rates of increase of air flow, or any combination thereof ([0018]: “Examples of thermodynamic variables include … temperature, airflow”; [0056]: “In step 614, the HVAC system's efficiency is measured, in order to predict how long it will take the system to produce enough heating, cooling, humidification and/or dehumidification to achieve a desired temperature, humidity and/or comfort level.”; [0057]: “As the system knows the usual rate of heat and/or humidity exchange between the enclosure and the outside, it will be able to detect a rapid change in this rate of exchange”).

Regarding claim 6, Fadell discloses the method of claim 1, wherein the one or more electro-mechanical components of the selected thermal zone (as for claim 1).
Fadell does not explicitly disclose is one of multiple electro-mechanical components within the multiple thermal zones in the building, the method further comprising:
while varying the input to the one electro-mechanical component of the selected thermal zone, maintaining outputs of remaining ones of the multiple electro-mechanical components at a low power condition.
However, Choong discloses is one of multiple electro-mechanical components (c6:ll18-23: “Thus, not all variations in power consumed by peripheral load control devices ( or other load devices such as washing machines, dryers and the like) can be controlled by the load controller devices 180 even though those variations in power consumed by such devices can be monitored by the system 100.”) within the multiple zones in the building (c4:ll45-53: “The energy monitoring system 100 is used to monitor the energy consumed by various electrical loads in the environment 120 such as, for example, a residential house, an apartment, an office building or a retail facility. More generally, an environment 50 120 is a collection of electrical circuits 130 (i.e., an electrical circuit being a closed path through which electric current can flow). For example, the environment 120 can include an electrical system with multiple electrical circuits 130 with each”), the method further comprising:
while varying the input to the one electro-mechanical component of the selected zone, maintaining outputs of remaining ones of the multiple electro-mechanical components at a low power condition (c3:ll58-65: “For example, the energy consumption profile for a variable load device can be generated by placing all of the other load devices in a known state ( e.g., off) and sweeping the load device of interest across its various states while sampling the energy consumed by the load device ( or a circuit to which the load device is connected) at each state as, for example, determined by a power meter associated with that load device ( or the electrical circuit carrying that load device).”; c4:ll26-31: “For example, a circuit may have ten load devices. If all ten load devices are in a known state ( e.g., off), then as one of the ten load devices is swept across its range of states ( all other load devices being held in the known state, e.g., off), any 30 change seen by the power meter for the circuit carrying that load device can be attributed to the load device.”; similar at c8:ll58-65, c9:ll28-60, c14:ll40-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings Choong to include “driving electro-mechanical components of all unselected thermal zones of the multiple thermal zones to a low-power state; while driving the electro-mechanical components of the selected thermal zone, measuring an energy consumption of the building using a single power meter for the building, such that the energy consumption of the building corresponds to an energy consumption of the one or more electro-mechanical components of the selected thermal zone; and power consumed” by including the energy consumption system of Choong which provides a manner of providing the power data anticipated by Fadell (Fadell at [0051]: “According to some embodiments, HVAC output, and/or other behavior information 440 such as settings, characteristics, power, etc. are input to the system identification module 430.” Note also that power is energy per unit time and thus is also a measure of energy performance) such that “power meters do not need to be placed at every load device to sample the energy ( or power) consumed by that load device. Rather, the power meters can be placed at the circuit level where each circuit may have multiple load devices, and still effectively sample the energy consumed by one load device” (Choong:c4:ll23-26) and “at a low cost (e.g., as compared with placing power 

Regarding claim 20, Fadell teaches the method of claim 6 (in combination as previously shown), any one or more of the multiple electro-mechanical components based on selected environmental settings (as shown for claim 1).
Fadell does not explicitly teach further comprising generating a report summarizing energy savings or cost savings.
However, Henson teaches further comprising generating a report summarizing energy savings or cost savings (p30:table 2.4:”performance indicators”:”annual energy saving”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Henson to include “further comprising generating a report summarizing energy savings or cost savings” by supply a report as taught by Henson since “Performance simulation expertise is necessary from the start of the analysis of the options, through criteria definition and choice of quantification method. The actual execution of simulation is mostly defined by the earlier steps in the process. This defines the role of simulation in performance based design as an integral part of the preparation of decisions.” (Henson:p30:¶2).

Regarding claim 8, Fadell discloses the method of claim 1, wherein the energy consumption comprises electrical consumption, gas consumption, or both ([0035]: “provide a source of heat using electricity or gas”; [0038]: “energy performance is modeled or the model is updated”; [0051]: “HVAC output, and/or other behavior information 440 such as … power,”).

Regarding claim 10, Fadell discloses the method of claim 1, wherein the performance model comprises a nonlinear partial differential equation or an autoregression-moving-average model ([0069]: “AR (auto regressive) … ARMA (autoregressive moving average) time … auto-regressive with exogenous terms (ARX)”).

Regarding claim 11, Fadell teaches the method of claim 10 (in combination as previously shown).
Fadell does not explicitly teach wherein the performance model comprises a nonlinear partial differential equation, the nonlinear partial differential equation comprising a Navier-Stokes equation.
However, Henson teaches wherein the performance model comprises a nonlinear partial differential equation, the performance model comprising a nonlinear partial differential equation (p409:table 14.1: “Examples for different models or types of equations: … Dynamic nonlinear equations … Partial nonlinear PDE”), the nonlinear partial differential equation comprises a Navier-Stokes equation (p409:table 14.1: "Partial nonlinear PDE Navier-Stokes equation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Henson to include “wherein the performance model comprises a nonlinear partial differential equation, the nonlinear partial differential equation comprising a Navier-Stokes equation” by using the Navier-Stokes model 

Regarding claim 12, Fadell teaches the method of claim 1 (in combination as previously shown), wherein the performance model is generated from constrained least square, unconstrained least square ([0069]: “Least-squares function fitting”), linear optimization, nonlinear optimization ([0069]: e.g. “Expectation-Maximization” is an optimization), Kalman filtering, or any combination thereof.

Regarding claim 21, Fadell discloses the method of claim 1, wherein the outputs correspond to steady-state performance, dynamic performance, or both (EN: The output will necessarily correspond to steady-state or dynamic (i.e. non-steady-state). [0075]. EN: This discusses the “excitation monitor”, i.e. performance deviating from expected, and appears to apply to either case.).

Regarding claim 22, Fadell discloses the method of claim 1, further comprising using the performance model for model-based control (fig. 10 and [0074]; [0007]: "controlled using the updated model"), fault detection ([0057]: “detection of performance faults”; [0070]: “discover HVAC performance faults”), system design([0004]: “That model is then used to specify the type and size of HVAC system to install and/or it is used by the HVAC control system throughout the lifetime of the building.”), or any combination thereof.
Fadell does not explicitly teach automatic PID gains tuning.
However, Henson teaches automatic PID gains tuning (p402:¶¶1-2: “In addition, a specification of the building operation is necessary, commonly through a definition of … conventional PID control loop parameters such as proportional gain and integral time. … The emphasis of this chapter is model-based control, i.e., building control problems where a model of the process under control is required and utilized to guide the operation of either an entire building or selected subsystems.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fadell in view of Henson to include “automatic PID gains tuning” by including PID parameters since Fadell is directed to building control problems where a model of the process under control is required and utilized to guide the operation of either an entire building or selected subsystems (Fadell:[0003]) and Henson discloses that for such “building control problems where a model of the process under control is required and utilized to guide the operation of either an entire building or selected subsystems” (Fadell:p403:¶1), “The intriguing facet is that such a model would be used in the existing building automation system (BAS) but relevant control aspects of the existing BAS must be embedded in the model itself.” (ibid)

Regarding claim 23, Fadell discloses the method of claim 1, wherein the multiple thermal zones comprise physically partitioned areas ([0017]: “"enclosure" means any structure having one or more enclosed areas”; [0053]: “bedrooms, bathrooms, etc. as well as the use of certain rooms, such as some rooms being used a home office, exercise”).

Regarding claim 59, Fadell teaches the method of claim 1 (in combination as previously shown).
Fadell does not explicitly teach wherein the performance model is independent of a location of the electro-mechanical component of the selected thermal zone in the building, a type of the electro-mechanical component, and methods of controlling the electro-mechanical component of the selected thermal zone.
However, Henson teaches wherein the performance model is independent of a location of the electro-mechanical component in the building, a type of the electro-mechanical component, and methods of controlling the electro-mechanical component (pp375:last-¶378; p378: “Calibration signatures combined with characteristic signatures are used to speedily calibrate a simulation. The calibration signatures for heating and cooling generated for the simulation are compared with the characteristic signatures from the corresponding system and climate type, to see which change of parameter or parameters most closely resemble the calibration signature. Normally one parameter is changed at a time in the correct direction and according to the magnitude needed.” EN: model is independent as described at p2:lines 23-27 of instant specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Henson to include “wherein the performance model is independent of a location of the electro-mechanical component of the selected thermal zone in the building, a type of the electro-mechanical component, and methods of controlling the electro-mechanical component of the selected thermal zone” by using calibration signatures since it is part of the process that allows one “to calibrate simulations with relative ease” (Henson:p375:last ¶) and in ‘significantly less time than previously needed with a “trial and error” approach’ (ibid).

Regarding claim 36, Fadell discloses a method of modeling performance of one or more electro-mechanical components that control an environment within one or more thermal zones of multiple thermal zones in a building (as for claim 1), the method comprising:
selecting a thermal zone from the multiple thermal zones in a building (as for claim 1);
automatically ensuring that prerequisites to operating the one or more electro-mechanical components are satisfied before driving the one or more electro-mechanical components, wherein the prerequisites correspond to a safe system status for the building (with Henson as for claim 1);
driving the one or more electro-mechanical components of the selected thermal zone with varying inputs in a predetermined manner to generate associated outputs therefrom (as for claim 1);
driving electro-mechanical components of all unselected thermal zones of the multiple thermal zones to a low-power state (with Choong as for claim 1); and
generating a performance model of the one or more electro-mechanical components of the selected thermal zone based on data comprising the inputs and the outputs of the one or more electro-mechanical components of the selected thermal zone (as for claim 1),
generating a descriptive model of the one or more electro-mechanical components of the selected thermal zone (as for claim 1);
mapping data and control signals of the one or more electro-mechanical components of the selected thermal zone to the descriptive model (with Henson as for claim 1);
calculating parameters for the descriptive model  (with Henson as for claim 1);
optimizing performance for the descriptive model based on predetermined criteria  (with Henson as for claim 1);
(with Henson as for claim 1); and
applying the optimization to the performance model (as for claim 1),
wherein the performance model is independent of a type of the one or more electro- mechanical components of the selected thermal zone (with Henson as for claim 59), and
wherein the performance model models power consumed by the one or more electro- mechanical components as a function of at least one thermodynamic characteristic of the selected thermal zone (with Choong as for claim 1).

Regarding claim 37, Fadell discloses the method of claim 36, wherein the at least one thermodynamic characteristic is at least one of temperature and air flow rate (as for claim 4).

Regarding claim 38, Fadell discloses the method of claim 36, wherein the one or more electro-mechanical components of the selected thermal zone comprises a fan, a chiller, a reheat valve, or a packaged air-conditioning unit (as for claim 5).

Regarding claim 39, Fadell discloses the method of claim 36, wherein the one or more electro-mechanical components of the selected thermal zone is one of multiple electro-mechanical components within the multiple thermal zones in the building (with Choong as for claim 6), the method further comprising:
while varying the input to the one electro-mechanical component of the selected thermal zone, maintaining outputs of remaining ones of the multiple electro-mechanical components at a low power condition (with Choong as for claim 6).

Regarding claim 41, Fadell discloses the method of claim 39, wherein the associated outputs correspond to air flows, air temperatures, rates of increase of air temperature, rates of increase of air flow, or any combination thereof (as for claim 9).

Regarding claim 52, Fadell discloses the method of claim 39, further comprising generating a report summarizing energy savings or cost savings for any one or more of the multiple electro- mechanical components based on selected environmental settings (with Henson as for claim 20).

Regarding claim 42, Fadell discloses the method of claim 36, wherein the performance model comprises a nonlinear partial differential equation or an autoregression-moving-average model (as for claim 10).

Regarding claim 43, Fadell discloses the method of claim 42, wherein the performance model comprises a nonlinear partial differential equation, the nonlinear partial differential equation comprising a Navier-Stokes equation (with Henson as for claim 11).

Regarding claim 44, Fadell discloses the method of claim 36, wherein the performance model is generated from constrained least square, unconstrained least square, linear optimization, nonlinear optimization, Kalman filtering, or any combination thereof (as for claim 12).

Regarding claim 53, Fadell discloses the method of claim 36, wherein the outputs correspond to steady- state performance, dynamic performance, or both (as for claim 21).

Regarding claim 54, Fadell discloses the method of claim 36, further comprising using the performance model for model-based control (as for claim 22), fault detection (as for claim 22), system design (as for claim 22), automatic PID gains tuning (with Henson as for claim 22), or any combination thereof (as for claim 22).

Regarding claim 55, Fadell discloses the method of claim 36, wherein the multiple thermal zones comprise physically partitioned areas (as for claim 23).

Regarding claim 61, Fadell discloses the method of claim 36, wherein the performance model is independent of a type of the one or more electro-mechanical components of the selected thermal zone (with Henson as for claim 59).

Regarding claim 61, Fadell discloses the method of claim 1.
Fadell does not explicitly disclose, further comprising:
comparing a measured system state for the one or more electro-mechanical components of the selected thermal zone with an expected system state for the one or more electro-mechanical components of the selected thermal zone based on simulations using the descriptive model; and
determining whether the measured system state for the one or more electro-mechanical components of the selected thermal zone matches the expected system state for the one or more electro-mechanical components of the selected thermal zone.
However, Henson teaches comparing a measured system state for the one or more electro-mechanical components of the selected thermal zone with an expected system state for the one or more electro-mechanical components of the selected thermal zone based on simulations using the descriptive model (P330:¶1: “the model is used to predict the value of a single quantity at the “outlet” of the component or system (xo). This is compared to the measured value of the same quantity (xmo)”, …”); and
determining whether the measured system state for the one or more electro-mechanical components of the selected thermal zone matches the expected system state for the one or more electro-mechanical components of the selected thermal zone (P330:¶1: “… the difference in the measured and modeled values (e), being used to infer the existence of a fault”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Henson to include “comparing a measured system state for the one or more electro-mechanical components of the selected thermal zone with an expected system state for the one or more electro-mechanical components of the selected thermal zone based on simulations using the descriptive model; and determining whether the measured system state for the one or more electro-mechanical components of the selected thermal zone matches the expected system state for the one or more electro-mechanical components of the selected thermal zone” by performing fault detection and diagnosis since Fadell discloses that the modeling is used for optimizing efficiency (Fadell:[0002]-[0003] and [0037]) and as Henson discloses at p404, “Fault detection and diagnosis (FDD) is a necessary prerequisite for achieving a fault-free operation and is therefore a prerequisite to optimization”. In addition, Fadell discloses a purpose including detecting faults (Fadell at [0057] – “Additionally, according to some embodiments, such information facilitates the detection of .

Claims 13-16 and 45-48 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Henson and Chong as applied to claims 1 and 36 above, and further in view of Grohman (US 20100107232 A1).

Regarding claim 13, Fadell teaches the method of claim 1 (in combination as previously shown), further comprising:
varying the inputs according to one or more commands received from a controller to thereby step-test the one or more electro-mechanical components of the selected thermal zone (figs. 9-12; [0072]-[0076]: e.g. from [0074]: “control system” and from [0072]: “by issuing a command”)
Fadell does not explicitly teach storing a current setting of the one or more electro-mechanical components of the selected thermal zone;
restoring the one or more electro-mechanical components of the selected thermal zone to the current setting when communication between the controller and the one or more electro-mechanical components of the selected thermal zone is interrupted.
However, Grohman teaches storing a current setting of the one or more electro-mechanical components ([0232]: “In a first case, the data stored on the local controller 290 NVM is corrupt, but a locally archived copy is valid. In this case, the device may recover the data from its internal backup in a manner that does not affect its apparent operation as viewed by the other local controllers 290”);
 ([0110]: “when the message is not detected for a specified listening period, may take a specified action. the local controller 290 may issue an alarm when the Heartbeat message is absent for more than three times its usual send period, e.g., three messages are missed. In some embodiments, the local controller 290 also ceases operation and returns to a default state.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Groham to include “storing a current setting of the one or more electro-mechanical components of the selected thermal zone; restoring the one or more electro-mechanical components of the selected thermal zone to the current setting when communication between the controller and the one or more electro-mechanical components of the selected thermal zone is interrupted” by using the controller of Gorham since one of ordinary skill would recognize that restoring back-up settings as a specification action and it would combine two elements [restoring function and controller] according to known methods [e.g. controller programming]  to yield predictable results, i.e. a controller which will restore current settings.

Regarding claim 14, Fadell discloses the method of claim 13, further comprising using a heartbeat initiated by the controller to detect that communication between the controller and the one or more electro-mechanical compnent components of the selected thermal zone is interrupted (with Grohman as for claim 13).

Regarding claim 15, Fadell teaches the method of claim 13 (in combination as previously shown), wherein the one or more commands are one or more target commands ([0038]: “setpoint management model”; [0072]: “by issuing a command or pressing a "test" button”), the method further comprising:
converting one or more abstract commands ([0038]: “setpoint management model”; [0072]: “by issuing a command or pressing a "test" button”) into the one or more target commands ([0043]: “For example, for a 78 degree setpoint, the system will predict that with high humidity 78 degrees will feel much warmer. Therefore it will cool the enclosure more than usual to account for the extra perceived heat due to high humidity.” EN: The command is translated such that a lower temperature is induced.; [0072]: “a change is induced by instructing the HVAC system to heat and/or cool the enclosure” EN: The HVAC unit does not understand “test” so a translation is necessary.); and
determining the prerequisites for the one or more target commands (fig 12 and [0076]-[0077]: e.g. “FIG. 12 is a block diagram illustrating the operation of a testing manager and determining when to perform active testing”).

Regarding claim 16, Fadell teaches the method of claim 13 (in combination as previously shown), further comprising checking whether operating prerequisites are satisfied before varying the inputs (fig 12 and [0076]-[0077]: e.g. “FIG. 12 is a block diagram illustrating the operation of a testing manager and determining when to perform active testing”).

Regarding claim 45, Fadell discloses the method of claim 36, further comprising:
(with Grohman as for claim 13);
receiving commands from a controller for varying the input to thereby step-test the one or more electro-mechanical components of the selected thermal zone (figs. 9-12; [0072]-[0076]: e.g. from [0074]: “control system” and from [0072]: “by issuing a command”); and
restoring the one or more electro-mechanical components of the selected thermal zone to the current setting when communication between the controller and the one or more electro-mechanical components of the selected thermal zone is interrupted (with Grohman as for claim 13).

Regarding claim 46, Fadell discloses the method of claim 45, further comprising using a heartbeat initiated by the controller to detect that communication between the controller and the one or more electro-mechanical components of the selected thermal zone is interrupted (with Grohman as for claim 13).

Regarding claim 47, Fadell discloses the method of claim 45, wherein the commands are in an abstraction language ([0038]: “setpoint management model”; [0072]: “by issuing a command or pressing a "test" button”).

Regarding claim 48, Fadell discloses the method of claim 45, wherein the commands comprise checking whether operating conditions are met before varying the inputs (as for claim 16).

s 17 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Henson, Chong, and Grohman as applied to claims 16 and 48 above, and further in view of Ma (MA, YUDONG, ANTHONY KELMAN, ALLAN DALY, AND FRANCESCO BORRELLI. "Predictive control for energy efficient buildings with thermal storage: Modeling, stimulation, and experiments." IEEE Control Systems 32, no. 1 (2012): 44-64.).

Regarding claim 17, Fadell teaches the method of claim 16 (in combination as previously shown).
Fadell does not explicitly teach wherein the prerequisites comprise a damper being open before increasing a pressure within a duct.
However, Ma teaches wherein the prerequisites comprise a damper being open (p54:left:¶1: “δ is the AHU damper position … δ has to be strictly less than one to guarantee minimum ventilation required by building codes”) while increasing a pressure within a duct (EN: this is true always including while increasing …).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell and Henson in view of the teachings of Groham to include “wherein the operating conditions comprise a damper being open while increasing a pressure within a duct” by including the damper constraint since “δ has to be strictly less than one to guarantee minimum ventilation required by building codes” (Ma:p54:left:¶1) and thus is fault condition to be checked as discussed by Henson.
Ma does not explicitly teach a static pressure in an air conditioning unit being within specified bounds while turning ON the air conditioning unit, or a fan being ON before turning  However, these are alternatives and the remaining alternative is taught by Ma as shown above.

Regarding claim 49, Fadell discloses the method of claim 48, wherein the prerequisites comprise a damper being open before increasing a pressure within a duct, a static pressure in an air conditioning unit being within specified bounds while turning ON the air conditioning unit, or a fan being ON before turning ON an associated heater (with Ma as for claim 17).

Claims 18 and 50 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Henson, Chong, and Grohman as applied to claims 13 and 45 above, and further in view of Ma (MA, YUDONG, ANTHONY KELMAN, ALLAN DALY, AND FRANCESCO BORRELLI. "Predictive control for energy efficient buildings with thermal storage: Modeling, stimulation, and experiments." IEEE Control Systems 32, no. 1 (2012): 44-64.).

Regarding claim 18, Fadell discloses the method of claim 13, wherein the controller and the one or more electro-mechanical components of the selected thermal zone are communicatively coupled over the Internet.
Regarding claim 18, Fadell teaches the method of claim 13 (in combination as previously shown).
Fadell does not explicitly teach wherein the controller and the one or more electro-mechanical components of the selected thermal zone are communicatively coupled over the Internet.
However, Imani teaches wherein the controller and the one or more electro-mechanical components are communicatively coupled over the Internet ([0042]: “One way to do this is to employ so-called cloud computing using additional computer power supplied by other computers coupled via the Internet”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fadell in view of the teachings of Groham to include “wherein the controller and the one or more electro-mechanical components of the selected thermal zone are communicatively coupled over the Internet” by using cloud computing since “Depending on the amount of computational power needed, which is dependent on the size and complexity of the building and the fineness of the mesh (or meshes) both expressed as electrical circuit nodes used in the simulation, a typical personal computer may not provide sufficient processing power.” (Imani:[0042]).

Regarding claim 50, Fadell discloses the method of claim 45, wherein the controller and the one or more electro-mechanical components of the selected thermal zone are communicatively coupled over the Internet (with Imani as for claim 18).

Claims 19 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Henson and Chong as applied to claims 6 and 39 above, and further in view of Huang (HUANG, HAO, LEI CHEN, MORTEZA MOHAMMADZAHERI, ERIC HU, AND MINLEI CHEN. "Multi-zone temperature prediction in a commercial building using artificial neural network model." In 2013 10th IEEE international conference on control and automation (ICCA), pp. 1896-1901. IEEE, (July 2013).

Regarding claim 19, Fadell discloses the method of claim 6 (in combination).
Fadell does not explicitly disclose sequentially determining performance models for each of the multiple electro-mechanical components within corresponding ones of the multiple thermal zones, thereby generating multiple performance models; and
combining the multiple performance models to generate a performance model for the building.
However, Huang discloses sequentially determining performance models for each of the multiple electro-mechanical components within corresponding ones of the multiple thermal zones, thereby generating multiple performance models (p1899:§III.D: e.g. “Considering this fact, a multi-zone temperature prediction should have the following rules: To predict the external zone temperatures, both outdoor temperature and their neighboring zone temperature should be considered as the input variable.  To predict the interior zone temperatures, only their neighboring zone temperatures should be used as an input. External zone temperatures must be predicted first and then used as a input to predict interior zone temperatures. … Following the rules set above, this model can be decoupled into three individual multiple-inputs, single-output (MISO) models. Each MISO model represents the thermal characteristic of a single zone, but still maintains connection with its neighboring zones.”); and
combining the multiple performance models to generate a performance model for the building (pp1900-1901:§IV.D: e.g. “Two adjacent zones, Zone-4 and Zone-5 were selected for this purpose. From Fig. (4), it can be seen that Zone-5 is not directly connected to the outdoor environment but to Zone-2 and Zone-4. According to the aforementioned modeling rule, to predict Zone-4 temperature, the outdoor temperature will be used as an input; To model Zone-5, Zone-4 temperature will be used as the inputs. In this way, both Zone-4 and Zone-5 temperatures can be predicted simultaneously. … This proves that the proposed method is suitable to be used for multi-zone temperature prediction in real buildings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fadell in view of the teachings of Huang to include “sequentially determining performance models for each of the multiple electro-mechanical components within corresponding ones of the multiple thermal zones, thereby generating multiple performance models; and combining the multiple performance models to generate a performance model for the building” by using Fadell’s active testing method with Huang’s multi-zone methods to meet the needs of application to multi-zone buildings (see Huang at p1896: “An important reason for the low efficiency of the HVAC systems in commercial buildings is that their control parameters are not adaptable to the changing weather conditions, occupancy level and human activities. This inevitably leads to thermal discomfort, inefficient use of energy, and high maintenance costs [3]. To solve these issues, many researchers have dedicated their efforts on the model predictive control (MPC) for building energy control in the past ten years. [2], [4]–[6]. When the MPC is used for building control, the temperature inside the building is predicted several hours to days in advance, so that the control variables of the HVAC system can be optimized to meet thermal demands and to achieve minimum energy cost.”) where Fadell’s method are anticipated to be applied to buildings which may have multiple enclosures (see Fadell at [0034]: “apartment building, a commercial structure such as an office or retail store” (similar at [0073])”. This would have the predictable result of being able to apply the active testing to multiple zone buildings (see Huang at 1901: “The second experiment shows 

Regarding claim 51, Fadell discloses the method of claim 39, further comprising:
determining performance models for each of the multiple electro-mechanical components within corresponding ones of the multiple thermal zones, thereby generating multiple performance models (with Huang as for claim 19); and
combining the multiple performance models to generate a performance model for the building (with Huang as for claim 19).

Response to Arguments
Applicant (P15:¶2-P16:¶2):
Fadell discloses "Systems and methods for modeling the behavior of an enclosure for use by a control system of an HVAC system .... " (Abstract.) "A model for the enclosure that describes the behavior of the enclosure for use by the control system is updated based on a weather forecast data." (Id.) "The model for the enclosure can also be updated based on additional information and data such as historical weather data such as temperature, humidity, wind, solar output and precipitation, occupancy data, such as predicted and/or detected occupancy data, calendar data, and data from the one or more weather condition sensors that sense current parameters such as temperature, humidity, wind, precipitation, and/or solar output." (Id.) "The model for the enclosure can be updated based also on an enclosure model stored in a 
Thus, Fadell merely discloses a model for an enclosure, which incorporates thermodynamic variables. Fadell, however, does not teach or reasonably suggest the features of the methods of generating and managing the performance model of amended independent claims 1 and 36.
The portions of the other cited references relied on by the Office Action do not appear to teach or reasonably suggest at least the above-recited feature of amended independent claims 1 and 36. Therefore, the cited references, whether considered alone or in any proper combination, fail to teach or reasonably suggest each and every feature of amended independent claims 1 and 36. Accordingly, amended independent claims 1 and 36 patentably distinguish over the relied-on portions of the cited references and are allowable.
Examiner’s response:
The examiner respectfully disagrees. In particular, as shown in the rejections herein above, Fadell discloses generating and applying an HVAC model as part of the enclosure model. Although Fadell discloses the model on in general terms, Henson teaches the calibration of model including mapping data and control signals, calculating parameters, and calibrating (optimizing and simulating) such a model for use in the operating conditions. Accordingly, the evidence of record suggests that the prior art makes obvious the newly added limitations [and, with the teachings of Choong the claimed invention. 

Examiner’s response to remaining arguments:
The remaining arguments ultimately rely on those discussed herein above.

Conclusion
Claims 1, 4-6, 8-23, 36-39, 41-55, 59, and 61-62 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210180820 A1	Vause; Christopher R. et al.
Discussing testing of HVAC devices by executing system functions and comparing the result with expected results. Includes procedures for determining that the test will be safe, i.e. checks to avoid testing if the testing may be dangerous
US 20210072097 A1	Trundle; Stephen Scott
Discussing proactive testing of HVAC systems including the accounting of weather data

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128